Exhibit 30
                                                           Page 1

 1                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
 2                           EASTERN DIVISION
 3
 4         SDAHRIE HOWARD, DENISE HOBBS,  )
           & ELLENOR ALTMAN, individually )
 5         and on behalf of all others    )
           similarly situated,            )
 6                          Plaintiffs;   )
                                          )
 7                                        )
               -v-                        )Case No. 17-CV-8146
 8                                        )
                                          )
 9                                        )
                                          )
10         COOK COUNTY SHERIFF'S OFFICE, )
           THOMAS J. DART, individually   )
11         and in his official capacity   )
           as Sheriff of Cook County, and )
12         COOK COUNTY,                   )
                            Defendants.   )
13
14
15             The Discovery Deposition of STEVEN WILENSKY,
16         taken before Beth Radtke, RPR, CRR, within and for
17         the State of Illinois, pursuant to the provisions of
18         the Federal Rules of Civil Procedure of the United
19         States District Court, at 20 South Clark Street,
20         Chicago, Illinois, commencing at the hour of
21         approximately 9:30 a.m. on the 9th day of January,
22         2019.
23
24

                               Veritext Legal Solutions
     www.veritext.com                                       888-391-3376
                                                      Page 6                                                         Page 8
 1      Q. Okay. If you answer the question, I will             1   reviewed prior to the deposition?
 2   assume that you understood it. Is that fair?               2      A. It is.
 3      A. That's fair.                                         3      Q. And you reviewed the topics that are
 4      Q. Is there any reason that your ability to             4   contained in the notice?
 5   give complete and truthful testimony today would be        5      A. I did.
 6   impaired?                                                  6      Q. And you're prepared to testify on behalf of
 7      A. No, there isn't.                                     7   the Sheriff's Office on those topics?
 8      Q. No illness or medication?                            8      A. I am.
 9      A. No.                                                  9      Q. And for what time period?
10      Q. Okay. What did you do to prepare for the            10      A. Generally I started in September of 2016, so
11   deposition today?                                         11   that's probably what I would be most prepared to
12      A. I looked at the notice, went over the               12   speak about.
13   notice, looked over procedures that would be relevant     13          MR. MILIANTI: Just for the record, as we
14   from the notice, met with and spoke with Pete a           14   had previously discussed, there are a few topics
15   number of times, met with and spoke to Matt Burke one     15   where Steve is not identified as the 30(b)(6)
16   time. I think that would pretty much cover it.            16   representative, but I'm sure as we go along, we --
17         MS. BRENNAN: And I think since you                  17          MS. BRENNAN: We'll talk about those.
18   mentioned Matt, I think we should just have everybody     18   BY MS. BRENNAN:
19   identify who they are and who they represent so we        19      Q. You said you started with the County in
20   know who's in the deposition.                             20   September of 2016?
21         MR. MILIANTI: Sure. Pete Milianti on                21      A. That's correct.
22   behalf of CCSO counsel.                                   22      Q. Can you give me, prior to your County
23         MR. BURKE: Matthew Burke from the Cook              23   employment, your employment history?
24   County Sheriff's Office.                                  24      A. Sure. I was sworn in as a lawyer
                                                      Page 7                                                         Page 9
 1         MR. SCOUFFAS: Nick Scouffas, general                 1   November 1989. At that point, I went to work for the
 2   counsel, Cook County Sheriff's Office.                     2   Cook County Public Defender's Office as an assistant
 3         MS. MICHALIK: Paul Michalik for Cook                 3   public defender. I worked in various locations and
 4   County.                                                    4   assignments from November '89 until October of 1995.
 5         MS. FRISCH: Naomi Frisch, attorney for               5          In October of '95, I left the public
 6   plaintiffs.                                                6   defender's office and opened up my own practice
 7   BY MS. BRENNAN:                                            7   almost exclusively in criminal defense as a sole
 8      Q. Did you review documents in preparation for          8   practitioner, did that from technically October of
 9   the deposition?                                            9   '95 until I left the office in -- I left my practice,
10      A. I did.                                              10   closed up my practice late summer of 2016.
11      Q. What documents?                                     11      Q. And how did you come to be employed at the
12      A. Procedure 704, which became 131, the                12   Cook County Sheriff's Office?
13   administrative code, the notice itself, and various       13      A. I was looking for a next in my professional
14   disciplinary codes in the jail.                           14   life, became a little bit disenchanted with the
15      Q. And when you say the "administrative code,"         15   practice, started networking, reached out to people
16   you mean the statute?                                     16   who had -- I looked upon as people I trusted while I
17      A. Correct. Administrative code on jail                17   was in private practice. I ended up speaking to a
18   standards.                                                18   few judges.
19         MS. BRENNAN: I'm going to show you what             19          One of the judges I spoke to suggested that
20   we'll mark as Deposition Exhibit 1.                       20   it might be a good fit to try to get into the
21         (Exhibit No. 1 was marked for                       21   sheriff's office. She forwarded a resumé to the
22         identification.)                                    22   sheriff's office. I spoke to Helen Burke, had an
23   BY MS. BRENNAN:                                           23   interview with her. At that time, she was trying to
24      Q. Is Deposition Exhibit 1 the notice that you         24   create a position related to...

                                                                                                         3 (Pages 6 - 9)
                                             Veritext Legal Solutions
www.veritext.com                                                                                          888-391-3376
                                                   Page 10                                                         Page 12
 1          (Interruption.)                                   1       A. No.
 2          MS. BRENNAN: This is Marni Willenson on           2       Q. Do you know if the position was ever posted?
 3   behalf of the plaintiffs as well.                        3       A. I don't know.
 4   BY THE WITNESS:                                          4       Q. Was there ever a job description created for
 5      A. At that point, she was trying a create a           5   the director of inmate discipline that you are aware
 6   position related to officers who may testify in court    6   of?
 7   related to their capacity in the department, among       7       A. I think there is now.
 8   other things, and wanted a lawyer's perspective to       8       Q. I have seen a deputy director of discipline
 9   help those people out.                                   9   job description; I have not seen a director of inmate
10          That didn't pan out; they were not able to       10   discipline position. Do you know if one exists?
11   get budgetary approval to get that position. I spoke    11       A. It does exist. They changed the name, the
12   to her later in spring of 2016. She advised me that     12   title, from director to manager.
13   that position wasn't going to happen. I had gone in     13           MS. BRENNAN: Pete, is it possible for you
14   to interview with her.                                  14   to get that to us on a break?
15   BY MS. BRENNAN:                                         15           MR. MILIANTI: We can look to see if we have
16      Q. Can I interrupt you for one second?               16   that.
17      A. Sure.                                             17           MS. BRENNAN: Okay. Well, I'll just point
18      Q. Can you just elaborate on the position that       18   out for the record that we talked about whether or
19   she was trying to create for officers who would         19   not this position description exists earlier with
20   testify in court? For what purpose?                     20   counsel and were told that it would be produced if it
21      A. In any capacity, whether it be a sheriff's        21   existed. So I would request again that it gets
22   officer related to incidents, in preparation of         22   produced today.
23   testifying in court.                                    23   BY MS. BRENNAN:
24      Q. For criminal incidents that occurred outside      24       Q. At the time -- well, do you recall when it
                                                   Page 11                                                         Page 13
 1   of the jail or internal to the jail?                     1   was that you interviewed with Ms. Burke?
 2      A. Both. Both.                                        2      A. It would have been the -- at that point, the
 3      Q. Okay.                                              3   interview -- the interview would have been summer
 4      A. That was my understanding.                         4   of -- early summer, late spring of '16.
 5      Q. And do you have any other details about what       5      Q. How much time elapsed between the interview
 6   the position was to entail?                              6   and you being offered the position?
 7      A. That's the extent of it.                           7      A. A short time. I don't recall.
 8      Q. Okay. So then you spoke to her again in the        8      Q. Was it more than a week?
 9   spring of 2016?                                          9          MR. MILIANTI: I'll object to the form.
10      A. 2016. She said that position wasn't going         10          If you know.
11   to happen, they weren't going to fill a position of     11   BY THE WITNESS:
12   that nature. I touched base with her in the summer,     12      A. I don't know.
13   and she talked about the need for a director and        13   BY MS. BRENNAN:
14   inmate discipline, if I would be potentially            14      Q. Did you understand you were going to be
15   interested in that position.                            15   replacing somebody that currently held the director
16      Q. And what did she tell about the director of       16   of inmate discipline position?
17   inmate discipline position?                             17      A. I was told that there was an acting director
18      A. She told me what it would entail. It would        18   at that time.
19   be overseeing a small staff in addition to conducting   19      Q. And who was that acting director at the
20   disciplinary hearings in the jail.                      20   time?
21      Q. And so you interviewed with Ms. Burke for         21      A. Mike Grady.
22   the position?                                           22      Q. I'm sorry. Who?
23      A. Yes.                                              23      A. Mike Grady.
24      Q. Did you interview with anyone else?               24      Q. And do you know how long Mike Grady had been

                                                                                                     4 (Pages 10 - 13)
                                           Veritext Legal Solutions
www.veritext.com                                                                                         888-391-3376
                                                       Page 14                                                       Page 16
 1   the acting director of inmate discipline?                    1   hearing officers?
 2      A. I don't.                                               2      A. Only Hiram was at that time. Mike Grady
 3      Q. Had there been a permanent director of                 3   was, but he wasn't working at the exact time that I
 4   inmate discipline prior to Mr. Grady?                        4   started.
 5      A. Yes.                                                   5      Q. So at the time that you started, there was
 6      Q. And who was that?                                      6   one hearing officer, which was Hiram?
 7      A. Bill Rohde.                                            7      A. On-site. There were other people doing
 8      Q. And how long was he the permanent director             8   hearings, but not on-site.
 9   of inmate discipline?                                        9      Q. Okay. Who were the other four staff that
10      A. I don't know.                                         10   you referred to?
11      Q. Do you know what time period he was -- held           11      A. There were two sworn officers. You want
12   that position?                                              12   their names?
13      A. I don't.                                              13      Q. Yes.
14          MR. MILIANTI: Just for the record, Noelle,           14      A. Tennille Deberry, T-e-n-n-i-l-l-e,
15   we do have another witness here who is prepared to          15   D-e-b-e-r-r-y; another sworn officer, Daniel
16   testify pre-September 2016 specifically on that topic       16   Sylvester, S-y-l-v-e-s-t-e-r; Hiram Fenjac,
17   as we discussed yesterday.                                  17   F-e-n-j-a-c is the correct spelling of his last name,
18          MS. BRENNAN: Okay.                                   18   H-i-r-a-m. There were two administrative assistants,
19   BY MS. BRENNAN:                                             19   Judy Troglia, T-r-o-g-l-i-a, and a woman who retired
20      Q. At the time that you interviewed with                 20   shortly after I started. Her first name was Karen.
21   Ms. Burke, what involvement had you personally had          21   And forgive me, I don't remember her last name.
22   with the inmate discipline process at Cook County           22      Q. Who were the -- how many off-site hearing
23   Jail?                                                       23   officers were there at the time that you first took
24      A. At the time that I spoke to her about it?             24   the position of director of inmate discipline?
                                                       Page 15                                                       Page 17
 1      Q. Yes.                                                   1      A. There were a -- they were scheduled, so
 2      A. Other than what she told me about it, none.            2   there were a number of them. They would do it
 3      Q. Did you have any experience in inmate                  3   remotely on video from downtown. Their involvement
 4   discipline processes for any other prisons or jails?         4   stopped shortly after I started. How many, I can't
 5      A. No.                                                    5   give you an exact number. I don't know.
 6      Q. At the time that you were hired, what sort             6      Q. Who were they employed by?
 7   of training were you given?                                  7      A. The sheriff. They were lawyers in the
 8      A. I was supplied with present code, the code             8   sheriff's office.
 9   at that time, policies related to the code, I had a          9      Q. They were sheriff -- they were direct
10   walk-through in advance of starting with the unit,          10   employees of the sheriff?
11   and then once I started, I continued to shadow, not         11      A. Correct.
12   doing any hearings on my own, for a period of time.         12      Q. And approximately how many hearing officers?
13      Q. And you continued to shadow Mr. Grady or              13      A. Ten or more. They would rotate.
14   somebody else?                                              14      Q. And you said that they were all attorneys?
15      A. No. He wasn't there at the time. Hiram                15      A. To my knowledge, they were all attorneys.
16   Fenjac was the hearing officer that I was shadowing         16      Q. What was the role of the two sworn officers
17   at that time.                                               17   that you mentioned earlier?
18      Q. When you referred earlier to there being a            18      A. They provided security for us as we went
19   small staff -- excuse me -- underneath the director         19   around the jail to do hearings, and then they served
20   of inmate discipline, how many staff members?               20   an administrative function; they would fill out
21      A. At the time I started?                                21   certain paperwork related to hearings.
22      Q. Mm-hmm.                                               22      Q. Did they have any role in the actual
23      A. Five.                                                 23   adjudication of tickets?
24      Q. And were all five of those staff members              24      A. Never.

                                                                                                       5 (Pages 14 - 17)
                                              Veritext Legal Solutions
www.veritext.com                                                                                           888-391-3376
                                                      Page 42                                                        Page 44
 1   that shows us by division each pending hearing.             1   the unit, our unit, to be able to conduct the
 2      Q. And how frequently is the CCOMS viewed to             2   hearing.
 3   see all the pending hearings reviewed and then              3   BY MS. BRENNAN:
 4   scheduled for?                                              4      Q. What do you mean the tickets were not being
 5      A. Multiple times per day.                               5   made available to your unit?
 6      Q. And was that the case at the time that you            6      A. So each -- each day someone from our unit
 7   became the director of inmate discipline?                   7   goes to the divisions to pick up the tickets in a
 8      A. I don't know -- I can't tell you what they            8   central location to prepare them for hearing.
 9   did before. I think they were tending to them in            9   Multiple times a day, actually, but at least once a
10   that fashion. I can tell you once I started, had           10   day. And not all tickets that were pending were
11   been made aware of the expiring ticket issue, I sat        11   being made available to us for pickup.
12   on that to make sure we didn't expire tickets.             12      Q. Did you determine why they were not being
13      Q. And what was the expiring ticket issue that          13   made available?
14   you referred to?                                           14      A. Couldn't pinpoint specifically. There was
15      A. It was brought to my attention, when I               15   some breakdown in the process from the time the
16   interviewed with Helen, that there was an issue            16   ticket was generated until the time it was supposed
17   related to expired tickets.                                17   to be made available to our unit for hearing.
18      Q. And what was the issue related to expired            18      Q. So at that time when you first started,
19   tickets?                                                   19   there was no way to view in CCOMS by division all the
20      A. That a larger than acceptable number of              20   pending tickets?
21   tickets were being expired.                                21      A. There was.
22      Q. Did they say what percentage of tickets were         22      Q. I'm sorry?
23   being expired?                                             23      A. There was.
24      A. At that time, no.                                    24      Q. But that wasn't being done?
                                                      Page 43                                                        Page 45
 1      Q. Did she say how it came to her attention              1      A. I think it was being done, but tracking them
 2   that a large number of tickets were being expired?          2   down without a process of who to track them down was,
 3      A. No.                                                   3   I think, a difficult task at that time until we could
 4      Q. Do you know how she learned that a large --           4   put together a concise project or process on how to
 5   larger than acceptable number of tickets were being         5   address that.
 6   expired?                                                    6      Q. So when you first started, the inmate
 7      A. Do I know before I started how she became             7   discipline unit could see the tickets in CCOMS but
 8   aware of that? No.                                          8   was not always able to access the physical ticket
 9      Q. Do you know after you started how she became          9   from the units?
10   aware of that?                                             10      A. Correct. Because you can't pull the tickets
11      A. No. It was just -- I was hired with a                11   off of CCOMS to do them.
12   mandate to fix it.                                         12      Q. And when you could see that the tickets were
13      Q. And what processes did you put into place in         13   in CCOMS, could you see what the charges were for
14   order fix the problem with the larger than acceptable      14   those tickets?
15   number of tickets expiring?                                15      A. Yes.
16      A. I initially identified the reason why I              16      Q. And you could see the date on which the
17   thought they were expiring, and then we put a team         17   tickets were issued?
18   together to bring a process to fix it.                     18      A. Yes.
19      Q. And what were the identified reasons for the         19      Q. And so would you know the date upon which
20   large number of tickets expiring?                          20   the tickets would expire?
21      A. The ticket --                                        21      A. Correct.
22         MR. MILIANTI: Object to the form.                    22      Q. And that would be eight days if they were
23   BY THE WITNESS:                                            23   not heard by a hearing officer, is that correct?
24      A. The tickets were not being made available to         24      A. Eight days from the incident or the

                                                                                                     12 (Pages 42 - 45)
                                              Veritext Legal Solutions
www.veritext.com                                                                                          888-391-3376
                                                      Page 46                                                         Page 48
 1   discovery of it, yes.                                       1   system to have a point person in their divisions and
 2      Q. So the disciplinary unit didn't have                  2   units that our unit point person could coordinate
 3   independent access to the actual disciplinary report,       3   with to identify, practically speaking, hey, we don't
 4   is that correct?                                            4   have this one, can you hunt it down for us, it's
 5      A. Not in the form needed to do the hearing,             5   going to expire on such and such a date, get it to us
 6   no.                                                         6   so we can do the hearing. And we methodically put
 7      Q. What does that mean?                                  7   that into play into the entire system.
 8      A. So if you looked today at a pending                   8      Q. So there was a point -- an individual point
 9   disciplinary report in CCOMS, it's not a complete           9   person in each division that was responsible for
10   report because it's not signed and approved and            10   making sure that you got the actual hard copy
11   served. It has to be -- once the guts of the report        11   discipline incident reports?
12   are prepared, it has to be printed out to get access       12      A. Based on communication from the point person
13   to signatures from the necessary people and then           13   in my unit, yes.
14   served on the detainee.                                    14      Q. Who was the point person in your unit?
15      Q. Does the discipline unit serve the detainee          15      A. It's been a couple of people.
16   with the --                                                16      Q. Who was it initially when you implemented
17      A. No.                                                  17   this change?
18      Q. Okay.                                                18      A. Barbara Figeuroa.
19      A. The division where the incident occurred, in         19      Q. And obviously the division point person
20   most cases, serves the detainee. We at times will,         20   would be an individual in that particular division,
21   but the general practice is that it's served by the        21   is that correct?
22   division either where the detainee ends up or where        22      A. Yes.
23   the incident originated.                                   23      Q. And what did Barbara Figeuroa do to ensure
24      Q. So the inmate discipline unit could see that         24   that she was getting -- that your unit was getting
                                                      Page 47                                                         Page 49
 1   the ticket existed, what the allegations were, but          1   the documentation you needed to conduct a hearing?
 2   didn't have the physical document that was signed by        2      A. Communication. She would e-mail and/or call
 3   the victim or whoever else had to sign it?                  3   the point person in the given division where the
 4      A. Yes.                                                  4   ticket was missing from.
 5      Q. And without the physical document signed by           5      Q. So she would go into CCOMS and see what
 6   the appropriate people, the inmate discipline unit          6   tickets were outstanding?
 7   could not conduct a hearing?                                7      A. Yes.
 8      A. Pursuant to rule, correct.                            8      Q. Figure out which ones that your unit did not
 9      Q. At the time that you became the director of           9   have?
10   inmate discipline, do you have an estimate of the          10      A. Did not have, yeah, based on -- we would
11   percentage of tickets that were expiring?                  11   print out the pending in each division each day, we
12      A. It was about 20 percent.                             12   would check off that which we had. The remaining
13      Q. Was there any other reason that you                  13   ones were the ones we didn't have. She would
14   identified for the larger than acceptable number of        14   contact, send an Excel spreadsheet to the different
15   tickets expiring, aside from you not getting the           15   divisions or units letting them know that we need to
16   physical hard discipline report?                           16   ticket, and they would make it available.
17      A. That was the main issue.                             17      Q. Any other changes you put into the system to
18      Q. So you said you put a team together to               18   try and eliminate the problem with expiration of
19   brainstorm for a process to fix the breakdown?             19   tickets?
20      A. Yes.                                                 20      A. No. That one worked pretty well.
21      Q. And what solutions did your team propose?            21      Q. How long after you became the director of
22      A. So we put together a process whereby there           22   discipline did this system go into place?
23   would be a point person in my unit and we called upon      23      A. It finally went live -- we didn't do it --
24   the divisions in different units throughout the            24   we didn't think it was going to be -- well, let me

                                                                                                      13 (Pages 46 - 49)
                                              Veritext Legal Solutions
www.veritext.com                                                                                           888-391-3376
                                                      Page 50                                                     Page 52
 1   take a step back.                                           1      Q. Would it be acceptable to have 5 percent of
 2          We did it by division. We didn't do the              2   the tickets expired?
 3   entire system at once. We wanted to introduce it            3      A. I would say that would be the absolute max.
 4   slowly so that we could work out whatever kinks there       4      Q. If you go to C4, it refers to "all inmate
 5   were as we went forward. So it first went live in           5   disciplinary hearings shall be conducted in a
 6   June of '17, and throughout '17 until late fall/early       6   reasonably private and secure setting."
 7   winter, it was systemwide by that time.                     7      A. Yes.
 8      Q. So you first implemented beginning with one           8      Q. Does that continue to be the policy today?
 9   division this new system in June of 2017?                   9      A. To the best we can, yes.
10      A. Two divisions. It was -- the initial -- the          10      Q. And typically where are the hearings
11   initial pilot was two divisions.                           11   conducted?
12      Q. Which two divisions did you start the pilot          12      A. It depends on the division. In Division 9,
13   in?                                                        13   there is an office either outside the tier or in what
14      A. RTU and 10.                                          14   we call the core that inmates are -- detainees are
15      Q. Prior to the new system going live in June           15   brought to us for a hearing. It's an enclosed type
16   of 2017, did you continue to have a large number of        16   of office with a door. There are some, just by
17   tickets expire due to lack of information you needed?      17   virtue of how the setup is, that we do right at the
18      A. Quite honestly, I think the first part of            18   tier door. Privately, out of anyone's earshot, but
19   '17, there still were expiring tickets, yes.               19   not in an office. Most of them are done in some --
20      Q. How long did it take to roll out the new             20   something that you could describe as an office.
21   system that you started in June of 2017?                   21      Q. Okay. And we'll get into this more a little
22      A. It went live then and it was systemwide by           22   bit later, but who would be present at a hearing?
23   late fall/early winter of 2017. I think the last           23          MR. MILIANTI: Object to the form. The time
24   division got it in maybe early December.                   24   period that he was director.
                                                      Page 51                                                     Page 53
 1      Q. And when you referred to an unacceptable        1         BY MS. BRENNAN:
 2   large number of expired tickets, what does that mean 2             Q. Yeah, you can assume that that's the time
 3   to you?                                               3         period that I'm referring to unless I ask you
 4          MR. MILIANTI: Object to form.                  4         something else.
 5   BY THE WITNESS:                                       5            A. Again, that would be dependent on where we
 6      A. My personal opinion?                            6         are, but generally it would be the hearing officer,
 7   BY MS. BRENNAN:                                       7         the sworn officer as security who is escorting us
 8      Q. Your opinion in the role of director of         8         around, and if a detainee is being brought to us, it
 9   inmate discipline. What would be an unacceptable      9         would be the officer who brings the detainee, but
10   percentage of expired tickets?                       10         they wouldn't necessarily be there the entire time.
11      A. I could tell you my goal was to have           11         They would be nearby, but they wouldn't be, like --
12   100 percent of all tickets generated actually heard. 12         necessarily all the time right in the hearing. But
13   That was the goal that was articulated to everyone 13           usually in Division 9 they would be. Not usually,
14   who participated in the program.                     14         they always are.
15      Q. What, in your professional opinion, is an      15            Q. In addition to the sworn officer that's
16   acceptable number of expired tickets by percentage? 16          there for your security?
17          MR. MILIANTI: Object to the form.             17            A. Yeah. They're there for us; the other
18   BY THE WITNESS:                                      18         officer would be there to maintain security as it
19      A. I don't have a number for you. It's hard       19         relates to the detainee.
20   for me to answer that question.                      20            Q. And during the time that you've been
21   BY MS. BRENNAN:                                      21         director of inmate discipline, there's no Cermak
22      Q. Would it be acceptable to have 10 percent of 22           individual present for a hearing?
23   the tickets expired?                                 23            A. No. They're referred findings after the
24      A. No.                                            24         fact, but they are not physically present for a

                                                                                                   14 (Pages 50 - 53)
                                              Veritext Legal Solutions
www.veritext.com                                                                                        888-391-3376
                                                  Page 62                                                         Page 64
 1      Q. How infrequently?                                 1   finding.
 2      A. I would say less than -- around the same          2       Q. So it would be written in the finding?
 3   amount of time that -- once a month. Sorry.             3       A. Yes.
 4      Q. And you referred to security issues.              4       Q. There's no separate document that would
 5      A. Yeah, sometimes it's not logistically             5   summarize the discussion with the complainant?
 6   feasible to do that.                                    6       A. Correct.
 7      Q. Does the hearing officer ever request other       7       Q. If the hearing officer did speak to a
 8   witnesses to attend a hearing?                          8   complainant, it would be reflected in the finding?
 9      A. Attend them or speak to them?                     9       A. It should be.
10      Q. Well, let's start with attend.                   10       Q. And with respect to the hearing officer
11      A. During the hearing you're asking, correct?       11   reaching out to a witness, would any discussion with
12      Q. Yes.                                             12   a witness that the hearing officer had be reflected
13      A. No.                                              13   in the finding?
14      Q. So the hearing officer -- are you suggesting     14       A. It should be.
15   that the hearing officer may speak to a witness?       15       Q. And again, there would be no separate
16      A. After the hearing, after getting the             16   document reflecting any discussion with a witness a
17   inmate's version, before a finding, the hearing        17   hearing officer had?
18   officer may reach out to the complainant. Someone      18       A. Correct.
19   references a witness prior to make the hearing to be   19       Q. All right. I think we're going to have to
20   more comfortable making the finding.                   20   defer the rest of Exhibit 2 to our later witness, but
21      Q. Is there a protocol regarding when the           21   you might want to keep it in front of you just in
22   hearing officer would reach out to a complainant       22   case.
23   prior to making a decision on a ticket?                23       A. I'm just closing it up to the page we were
24      A. A protocol?                                      24   at.
                                                  Page 63                                                         Page 65
 1      Q. Yes.                                              1         MS. BRENNAN: If anybody wants to take a
 2      A. Can you clarify that?                             2   break, let me know.
 3      Q. Is there any instruction about when the           3         MR. MILIANTI: Yeah.
 4   hearing officer should reach out to the complainant?    4         MS. BRENNAN: Okay.
 5      A. No. It's situational. We usually as a unit        5         (A short break was taken.)
 6   talk about it. You know, I'll either talk about it      6   BY MS. BRENNAN:
 7   with my colleagues that I'm struggling with one, and    7      Q. Okay. You had testified earlier that a
 8   I let them know I'm reaching out. And similarly, if     8   hearing officer could reach out to either a witness
 9   they are struggling with making a finding, what they    9   or a complainant if they were struggling with making
10   feel is a comfortable finding, I will instruct them    10   a decision on guilt, is that correct?
11   in all cases in that situation to reach out to a       11      A. Correct.
12   complainant.                                           12      Q. And what do you mean when you say
13      Q. How often does a hearing officer reach out       13   "struggling to make a decision on guilt"?
14   to a complainant?                                      14      A. If they were not comfortable that the
15          MR. MILIANTI: Object to the form.               15   evidence that has been presented, via the report
16   BY THE WITNESS:                                        16   and/or the video, was sufficient that they were
17      A. On average, maybe a couple times a month.        17   comfortable making a finding.
18   BY MS. BRENNAN:                                        18      Q. So how did you instruct the other hearing
19      Q. And how is that discussion documented?           19   officers about when to decide to reach out to a
20      A. Which discussion?                                20   complaining witness or the complainant or a witness?
21      Q. When the hearing officer reaches out to a        21      A. There is a lot of dialogue back and forth in
22   complainant.                                           22   the unit about particular hearings. If they come to
23      A. I instruct our hearing officers when that        23   me and say, "Well, what do you think," I would tell
24   happens to include that conversation in their          24   them what I thought and it would almost universally

                                                                                                  17 (Pages 62 - 65)
                                           Veritext Legal Solutions
www.veritext.com                                                                                       888-391-3376
                                                      Page 106                                                       Page 108
 1      Q. And you told us earlier somebody physically            1      Q. Right.
 2   goes over and picks up the hard copies?                      2      A. Yes. There are times it's far more. If
 3      A. Yes. Brings them back the office. We go on             3   there's been a mass search, we do more. There are
 4   CCOMS to see where that detainee is located at the           4   few times when it's any less than that.
 5   particular time, copy the report, and attach it to a         5      Q. How long does a typical hearing take?
 6   facts and findings form and prepare the top line of          6      A. What's typical?
 7   the facts and findings form, which would include             7      Q. I don't know.
 8   name, detainee number, date of birth, and incident           8      A. They could take as little as a minute, they
 9   number.                                                      9   could take as little as 30 seconds, they could be
10      Q. Okay. And then what is the next step?                 10   longer than that. But they would rarely be more than
11      A. We take the --                                        11   5 minutes.
12      Q. I'm sorry. You don't have any role in                 12      Q. And is the inmate given a copy of the facts
13   serving the inmate with the disciplinary report, is         13   and findings at the conclusion of the hearing?
14   that correct?                                               14      A. No. Well, when you say "the conclusion,"
15      A. Unless it's unserved. If we get the report            15   contemporaneously with the conclusion of the hearing?
16   and for whatever reason it hasn't been served, we           16      Q. Yes.
17   will either contact the officer to let them know this       17      A. No. For security reasons, we have them
18   is an unserved report, go serve them so we can do the       18   served with the facts and findings subsequent to us
19   hearing, or we will serve it in the hearing itself          19   leaving the premises.
20   and give them the opportunity to have the hearing           20      Q. So do you handwrite in --
21   right then or we can come back within the 24-hour           21      A. Yes.
22   requirement.                                                22      Q. -- the conclusion?
23      Q. How often does your unit receive a                    23      A. Yes, the facts and findings form is
24   disciplinary report that hasn't been served?                24   handwritten.
                                                      Page 107                                                       Page 109
 1         MR. MILIANTI: Object to the form.                      1      Q. And then you give it to somebody in the
 2   BY THE WITNESS:                                              2   division?
 3      A. Infrequently. It would be very hard for me             3      A. No. Eventually, yes. But if you want me to
 4   to give you a number.                                        4   take you through the process, no.
 5   BY MS. BRENNAN:                                              5          Once we make the findings, some of them are
 6      Q. Okay. So you copy the report and attach it             6   done contemporaneously with the hearings; we can make
 7   to the facts and finding form. Then what happens?            7   a finding right on the spot. We don't give them the
 8      A. By division, we print the list of pending              8   finding, but we make it.
 9   hearings, identify those that are on list that we            9          There are other situations where we have to
10   have as opposed to those that we don't have. Joi            10   go back to the office, look at video, look at
11   reaches out to identify the missing reports, where          11   background of the detainee, interview witnesses.
12   they come from, identifies the liaison or point             12          Once we have completed all the facts and
13   person within the unit or division to try and get           13   findings for the day, we input them into COMS.
14   those, and we -- we go out and do hearings.                 14      Q. And is that done by the actual hearing
15      Q. And that would be you, Hiram, and Joi?                15   officer?
16      A. Hiram and Joi, yes.                                   16      A. The inputting of -- it's done by our entire
17      Q. How many hearings do you conduct a day,               17   unit, other than Judy is responsible for getting
18   typically?                                                  18   facts and findings into COMS.
19      A. As a group?                                           19      Q. So you would put in your own facts and
20      Q. Yeah, the unit.                                       20   findings for hearings you conducted?
21      A. I would say it's a pretty wide range. It              21      A. We just do it for each other. We do it
22   could be anywhere between 30 and 100.                       22   until the task is done. It used to be done by an
23      Q. Each day?                                             23   administrative assistant that we don't have anymore,
24      A. I make that same face every day.                      24   so we do the task.

                                                                                                   28 (Pages 106 - 109)
                                               Veritext Legal Solutions
www.veritext.com                                                                                            888-391-3376
                                                      Page 110                                                        Page 112
 1      Q. So it happens every day that the findings              1      A. There's no time dictated. We just do it
 2   are inputted by the end of the day?                          2   same day or the next day.
 3      A. Almost every hearing is a -- a finding is              3          MS. BRENNAN: Can we go off the record for a
 4   made before the end of the day for that hearing, and         4   second?
 5   it would be put into COMS that same day. No one              5          (A lunch break was taken.)
 6   leaves until everything is in COMS, assuming there's         6   BY MS. BRENNAN:
 7   been a finding.                                              7      Q. So we were talking about the disciplinary
 8      Q. And you said almost every hearing a                    8   hearing process in general. And before we continue
 9   conclusion is reached the same day and the finding is        9   that, I just wanted to ask you a couple follow-up
10   entered, correct?                                           10   questions from earlier.
11      A. Correct. Not all, but almost every one.               11          You mentioned that Joi is currently a
12      Q. And then how does the inmate get notice of            12   hearing officer?
13   the finding?                                                13      A. Yes.
14      A. So it's inputted into CCOMS. The officers             14      Q. And did you hire her?
15   keep a log of our hearings.                                 15      A. Yes.
16      Q. A handwritten log?                                    16      Q. And where did she come to you from?
17      A. Yes.                                                  17      A. She applied to a posting. She had
18      Q. Okay.                                                 18   previously worked for the health and hospital system
19      A. We keep a copy of the disciplinary report             19   in Cook County. She had administrative hearing
20   that -- that copy we make at the beginning of the           20   experience with Mercer County in New Jersey. She was
21   process is attached to the facts, a copy of the facts       21   a prosecutor for, I think, sworn officers.
22   and findings. It's delivered to the division where          22      Q. She was a prosecutor for police sworn
23   the detainee is located, and then that point person         23   officers who engaged in misconduct during their
24   in the division who has helped us find the tickets in       24   employment?
                                                      Page 111                                                        Page 113
 1   some ways has a role in delivering that hard copy to         1      A. That's my memory, yes.
 2   the detainee of facts and findings.                          2      Q. And when was she hired?
 3      Q. So you take the file that includes the                 3      A. March of '17.
 4   disciplinary report, handwritten facts and findings,         4      Q. So she had been a prosecutor and then went
 5   computerized facts and findings, anything else               5   to Health and Human Services?
 6   related to the hearing, send that physical document          6      A. I don't have her resumé in front of me.
 7   back to the division, and the division serves it on          7   There may have been some jobs in between, but she
 8   the inmate?                                                  8   came to us from health and hospital services.
 9      A. Correct.                                               9      Q. Do you know what her job at health and
10      Q. And how long does the division person have            10   hospital services was?
11   to serve the findings on the inmate?                        11      A. My memory tells me she was doing some
12      A. I think technically it's 14 days they have            12   Shakman stuff, but I don't remember specifically what
13   to be made aware. I'm not a hundred percent certain         13   it was.
14   of that. But the directive now is almost                    14      Q. And what about Hiram? You said he was
15   immediately. They get it and the detainees have the         15   already employed --
16   facts and findings in most situations within a day of       16      A. He was already employed with the department.
17   it being delivered to the division.                         17      Q. Do you know what his background was or is?
18         In addition to that, detainees, as a common           18      A. I think most of his work as a -- since he
19   practice, ask the officer on the tier, "What happened       19   was sworn in has been with the sheriff's office, but
20   in my hearing?" And the officer could go into COMS          20   I'm not a hundred percent sure.
21   and tell them the results of the hearing as well.           21      Q. Since he became a sworn officer you mean?
22      Q. How long does your unit have to get the               22      A. Sworn in as a lawyer.
23   facts and findings and the packet back to the               23      Q. Oh, okay.
24   division?                                                   24         Do you know when he graduated from law

                                                                                                    29 (Pages 110 - 113)
                                               Veritext Legal Solutions
www.veritext.com                                                                                             888-391-3376
                                                    Page 114                                                        Page 116
 1   school?                                                    1   asserted that right.
 2       A. I don't. Something tells me 2012 or '13,            2      Q. Anything else?
 3   but I'm not a hundred percent sure.                        3      A. And to be judged by a standard of proof of
 4       Q. And it's your understanding his work in the         4   preponderance of the evidence. I would say those are
 5   inmate disciplinary department was his first job out       5   the main ones.
 6   of law school?                                             6      Q. So we were talking about the actual going
 7       A. No. The sheriff's department, I think, may          7   out into the divisions to hold the hearings.
 8   have been his first job out of law school, but he          8      A. Yes.
 9   worked in a different department before doing inmate       9      Q. And you said -- and I know this is an
10   discipline.                                               10   estimate, 30 to 100, maybe more hearings per day?
11       Q. Which department?                                  11      A. Rarely more, but can be.
12       A. I think he was in FOIA.                            12      Q. And are those Monday through Friday?
13       Q. What is the overall goal of the                    13      A. Yes.
14   disciplinary -- inmate disciplinary system?               14      Q. Are there any hearings on the weekends?
15       A. To -- I'm not sure I've ever thought about         15      A. I tried it at the beginning, and then I
16   it, to be honest with you, what the goal is.              16   asked myself, What the heck am I doing? So no.
17          To help to make the jail as safe as possible       17      Q. Okay. And do hearing officers get split up
18   and making sure, while doing that, the rules that we      18   by division when they go?
19   are duty-bound to follow are followed.                    19      A. No.
20       Q. And when you say the rules that you are            20      Q. So how do you decide who to send where?
21   duty-bound to follow, what do you mean?                   21      A. I generally ask the other two where they
22       A. The general procedural -- general procedural       22   want to go on a given day and then we decide from
23   requirements upholding the due process requirements.      23   there where we're going.
24       Q. What are the due process rights of an inmate       24      Q. Do you know at the time that you ask them
                                                    Page 115                                                        Page 117
 1   who has been accused of a violation of a...                1   "Where do you want to go," what the various
 2      A. They are entitled to a hearing.                      2   infractions are that you're going to be judging
 3      Q. Okay. Can I -- I'll be a little more                 3   during that day?
 4   specific. I was thinking and you thought I was done        4      A. Generally. Not always all of them, but
 5   with the question.                                         5   generally if certain ones stick out, we are aware of
 6         What are the due process rights to an inmate         6   them usually.
 7   who has been accused of -- let's start with a Level 1      7      Q. And why do you ask them where they would
 8   violation?                                                 8   like to go?
 9      A. We treat them the same as a 200 or 300 or            9      A. Sometimes if the day before they were at the
10   400 level in terms of timing elements, burden of          10   same place, there was -- or a previous time there was
11   proof, things like that. They're treated one and the      11   an incident where a detainee was particularly
12   same.                                                     12   disrespectful to them and they may be seeing that
13      Q. And are the due process rights treated the          13   detainee again, I would defer to their comfort. I
14   same for a Level 2, Level 3, and Level 4 violation?       14   typically don't care where I go, but I try to honor
15      A. Yes, they are.                                      15   their comfort.
16      Q. And so what are those due process                   16      Q. And you said that the hearing can be
17   requirements that you are duty-bound to follow?           17   anywhere from 30 seconds, a minute, to 5 minutes,
18      A. They are entitled to a hearing in a timely          18   probably not ever longer than that, is that correct?
19   fashion, so the hearing has to be conducted within        19      A. I would say that's rare if it was longer.
20   eight days of the incident or eight days from its         20      Q. And generally, the only individuals present
21   discovery; they're entitled to not have a hearing         21   would be the inmate, the hearing officer, and any
22   within 24 hours of being served with the report if        22   sworn personnel providing security, is that correct?
23   they so choose not to do the hearing in that              23      A. Correct.
24   timeframe, so we would have to come back if they          24      Q. When you're at a particular division for

                                                                                                  30 (Pages 114 - 117)
                                             Veritext Legal Solutions
www.veritext.com                                                                                          888-391-3376
                                                 Page 126                                                         Page 128
 1          If you know, you can answer.                      1      A. Yes.
 2   BY THE WITNESS:                                          2      Q. -- and processes, and I want to use this to
 3      A. I don't know this for sure, but I think -- I       3   walk through and get some additional detail.
 4   want to say it's 44 per tier, and there's four tiers,    4      A. Sure.
 5   but I'm not a hundred percent sure on that.              5      Q. Do you recognize this document or any
 6   BY MS. BRENNAN:                                          6   portions of the document?
 7      Q. And do you know how many inmates can be            7      A. The collection of the documents? Yes, sure.
 8   housed in Division RTU 4A?                               8      Q. What is it?
 9          MR. MILIANTI: Same objection.                     9      A. Page 1 is an incident report. Page 2 is the
10   BY THE WITNESS:                                         10   facts and findings that is spit out of CCOMS once we
11      A. I think there's 10 cells in 4A.                   11   have entered the findings. So if you want to get the
12   BY MS. BRENNAN:                                         12   facts and findings after we inputted the data, this
13      Q. Where are the single cells located?               13   is what would print out. The third page is a
14      A. The single cells, or people who are               14   disciplinary report. The fourth page is a witness
15   singularly celled?                                      15   statement form. The fifth page is an additional
16      Q. Never mind. Well, let me ask you this: Is         16   disciplinary report. The last page is facts and
17   there a sanction that would result in somebody being    17   findings that we use to make our written ruling.
18   required to be placed in a single cell?                 18      Q. Do you recognize the handwriting on that
19      A. I think presently 1F, there are some --           19   second-to-last page?
20   there are detainees who are celled individually. So     20      A. I do.
21   that's one of the tiers in 1 South.                     21      Q. Whose handwriting is that?
22      Q. What are the other four tiers -- I mean, the      22      A. Joi's.
23   other three tiers? There's 1F?                          23      Q. And what's the last page?
24      A. E, F, G, H. 1E, 1F, 1G, 1H. I apologize.          24      A. It's a chain of custody log for the video --
                                                 Page 127                                                         Page 129
 1      Q. I thought you were just testing my alphabet        1   telephone and video monitoring unit.
 2   skills.                                                  2      Q. And is this something that is generated by
 3      A. The one part I figured you knew -- if it was       3   your office?
 4   1 South, you knew it was 1 before the letter.            4      A. That last page?
 5   Forgive me for assuming.                                 5      Q. Yes.
 6      Q. No, no.                                            6      A. No.
 7          Does your office have any role in dealing         7      Q. What does this document mean -- well, does
 8   with situations where there's insufficient housing       8   this document suggest that your hearing officer had
 9   for inmates who are supposed to be sent to               9   the video at the time of the hearing?
10   segregation?                                            10      A. Had it, meaning in their possession?
11      A. Do we have a role in...                           11      Q. Mm-hmm.
12      Q. Finding a different spot?                         12      A. It doesn't indicate to me that they did or
13      A. No.                                               13   didn't.
14      Q. Do you have any role in determining whether       14      Q. Okay. Is this something that ordinarily
15   a slot is available?                                    15   goes to CIID when they do an investigation, this
16      A. No.                                               16   particular document, the last page?
17          (Exhibit No. 12 was marked for                   17      A. I'm not familiar with this document.
18          identification.)                                 18      Q. So the first page you said is an incident
19   BY MS. BRENNAN:                                         19   report. Does the discipline unit get a copy of the
20      Q. So the court reporter has handed you what         20   incident report?
21   has been marked as Exhibit 12 and is Bates-labeled      21      A. Sometimes, sometimes not. But we have
22   88842 through 49.                                       22   access to it if we need it.
23      A. Okay.                                             23      Q. And this is a complaint by Sergeant Anderson
24      Q. We've talked about some forms --                  24   about an inmate masturbating, making vulgar sexual

                                                                                                33 (Pages 126 - 129)
                                           Veritext Legal Solutions
www.veritext.com                                                                                        888-391-3376
                                                     Page 174                                                        Page 176
 1   269290 through 191.                                         1          MR. MILIANTI: Objection, misstates his
 2          Can you just take a look at these?                   2   testimony.
 3      A. Okay.                                                 3   BY THE WITNESS:
 4      Q. Have you seen these documents before?                 4      A. That's not what I said. I said we weren't
 5      A. I don't think I have.                                 5   getting all of them. We were getting tickets from
 6      Q. Were you aware that in November of 2017, it           6   courts for all kinds of discipline. They would come
 7   was discovered the court was maintaining their own          7   to us either through the hearing board e-mail or
 8   list of masturbating detainees that were not being          8   they -- the reports would be in the divisions with
 9   conveyed to DOC?                                            9   the rest of the tickets we would be picking up. It
10      A. Their own list, no.                                  10   just became -- we became aware that we were not
11      Q. The e-mail reads: "It seems they have a              11   getting all of them.
12   running list of masturbating detainees that they have      12   BY MS. BRENNAN:
13   never made us aware of who do not have an active 313       13      Q. How did you become aware that you were not
14   alert and who are not in jumpsuits."                       14   getting all of them?
15          Do you see that?                                    15      A. I don't remember who advised me of the fact,
16      A. I do.                                                16   but it was the impetus to require courts to start
17      Q. And were you ever made aware of the fact             17   reporting in COMS so we would have vision -- all of
18   that masturbators -- individuals accused of                18   the -- all of the pending tickets would be visible.
19   masturbating in the court were not provided active         19      Q. So the tickets completed by courts prior to
20   313 alerts and not in jumpsuits?                           20   November of 2017 were not in COMS?
21          MR. MILIANTI: Objection to form.                    21      A. Correct.
22   BY MS. BRENNAN:                                            22      Q. Pardon?
23      Q. In November of 2017?                                 23      A. Correct.
24      A. No.                                                  24      Q. And how did you become aware of those that
                                                     Page 175                                                        Page 177
 1          MR. MILIANTI: Object to the form.                    1   you did become aware of?
 2   BY MS. BRENNAN:                                             2      A. Either through -- we have a general hearing
 3      Q. Did you ever know that the individuals                3   board e-mail that Hiram manages so that the copies
 4   accused of masturbating in the court by the courtroom       4   would be sent to us from courts, or at times they
 5   deputies were not being subject to discipline?              5   would be dropped off in the divisions with the
 6      A. I was made aware that we were not getting             6   detainee's paperwork that brought them back in the
 7   all the reports from courts, if those allegations           7   jail.
 8   occurred.                                                   8      Q. So sometimes an e-mail would be sent to the
 9      Q. Prior to November of 2017, was it your                9   general hearing board e-mail list that included a
10   understanding that courts did not create disciplinary      10   ticket issued to a detainee?
11   tickets that were then being adjudicated in your           11      A. The courts would e-mail the ticket to the
12   department?                                                12   hearing board e-mail thereby advising us that someone
13      A. They were, but we just weren't getting all           13   had been written up for a violation, whatever it was,
14   of them. So they didn't have a CCOMS reporting             14   and then we would go do the hearing.
15   requirement at that time. They had an independent          15      Q. And how many of the tickets that were being
16   reporting system at that time. So you wouldn't see a       16   sent to the hearing board from courts -- let me
17   disciplinary report of the type that we talked about       17   strike that.
18   for a court allegation of discipline until after           18         What percentage of tickets that were issued
19   that.                                                      19   by hearings -- I mean, by the court personnel made it
20      Q. Until after November 2017?                           20   to the hearing board?
21      A. Yes.                                                 21      A. I have no idea.
22      Q. So prior to November of 2017, no discipline          22      Q. Could have been 10 percent, could have been
23   was being adjudicated for individuals accused of           23   75 percent, you don't know?
24   masturbating if they were accused by court personnel?      24      A. I honestly don't know.

                                                                                                   45 (Pages 174 - 177)
                                              Veritext Legal Solutions
www.veritext.com                                                                                           888-391-3376
                                                     Page 206                                                       Page 208
 1      A. There very well might have been.                      1          MS. BRENNAN: Well, this is really about SMU
 2      Q. So what steps did you implement in order to           2   housing in particular, and the use of minimum and
 3   try to alleviate the backlog?                               3   maximum sanctions under O, 4(O), then also 5(A) is
 4      A. The department?                                       4   research best practices, analyses of detainee
 5      Q. Yes.                                                  5   behavior relied upon in reviewing or revising --
 6      A. Created sanction tiers.                               6          MR. MILIANTI: Mr. Burke can testify about
 7      Q. And those are different than the ones we              7   SMU and number of hours in and number of hours out
 8   talked about earlier?                                       8   and changes thereto.
 9      A. They're different than SMU. They're                   9          MS. BRENNAN: So he can testify to 4(O) and
10   different than disciplinary housing. The policy, the       10   5(A)?
11   main heading is Special Management Unit. The               11          MR. MILIANTI: We have an objection to 5(A).
12   subheadings are disciplinary housing and sanction          12   If you can -- maybe we can discuss this now or later
13   housing. Disciplinary housing is what we've been           13   specifically what you're looking for in 5(A), because
14   referring to as SMU this whole day.                        14   right now we have an overall objection given the
15      Q. And what is sanction housing?                        15   vagueness of the request.
16      A. That was reserved for 200 level offenses             16          MS. BRENNAN: Why don't we talk about it on
17   where they would go and have commissary restrictions       17   a break.
18   and live in a unit, a designated unit where                18          MR. MILIANTI: With respect to 4(O),
19   commissary would be restricted just like it was in         19   Mr. Burke can testify from 2014 to the present.
20   disciplinary housing. Phone privileges were                20          MS. BRENNAN: And what about 5(B), which is
21   restricted. I don't recall what else was restricted.       21   the role of any government agency --
22      Q. So it was a --                                       22          MR. MILIANTI: Mr. Burke is prepared to
23      A. Hours -- I'm sorry.                                  23   testify, as we previously discussed, and any
24      Q. No, you go ahead.                                    24   objections raised to the extent he can reasonably
                                                     Page 207                                                       Page 209
 1      A. Hours out were not restricted like they               1   remember items that occurred and discussions that
 2   were -- hours out of their cell were not restricted         2   were had dating back to 2011 -- 2010.
 3   like they were in disciplinary housing.                     3   BY MS. BRENNAN:
 4      Q. And in disciplinary housing, what was the             4      Q. Can you take a look at paragraph 8?
 5   restriction on hours out?                                   5   Actually, can we talk about, sorry, paragraph 7
 6          MR. MILIANTI: Object to the time period.             6   quickly?
 7   BY MS. BRENNAN:                                             7      A. Yes.
 8      Q. Since --                                              8      Q. So you talked about the shadowing and things
 9      A. At one point it was 23 and 1, but I can't             9   that you did when you started your job?
10   recall if that was during my time in the jail or not.      10      A. Yes.
11   It may have preceded my time in the jail.                  11      Q. Have you gone to any other training related
12      Q. And now it's 3 hours at least out?                   12   to inmate discipline systems?
13      A. I think so.                                          13      A. No.
14      Q. And do you know why the disciplinary housing         14      Q. And have the other hearing officers that you
15   rules went from 23 and 1 to 3 hours out?                   15   work with gone to any training related to inmate
16      A. I don't.                                             16   discipline systems outside of the sheriff's training?
17      Q. Do you know whether or not there was any             17      A. No.
18   research or best practices that prompted the jail to       18      Q. Paragraph 8 references the identity of
19   make that change?                                          19   individuals able to complete a disciplinary ticket
20      A. I personally don't.                                  20   and all approvals required for submitting and
21          MS. BRENNAN: Is this going to be a topic            21   processing a disciplinary ticket. I'm just going to
22   that --                                                    22   ask you a limited question about it --
23          MR. MILIANTI: I believe that's covered              23      A. Okay.
24   under Shelly's notice.                                     24      Q. -- during your time period, if you can

                                                                                                  53 (Pages 206 - 209)
                                              Veritext Legal Solutions
www.veritext.com                                                                                           888-391-3376
                                                     Page 210                                                       Page 212
 1   answer it.                                                  1   systems used from the time you started to the
 2         Do you know today who is able to create a             2   present.
 3   disciplinary ticket as in the type of employee? Like        3          You talked about an alert that goes into
 4   a correctional officer?                                     4   CCOMS for 313 and related?
 5      A. I think that's what the policy said. We               5      A. Yes.
 6   went through that. I think that's correct.                  6      Q. And how does the alert get entered?
 7      Q. So correctional officer. Do you know if a             7      A. I don't know.
 8   deputy can, today, create a disciplinary ticket?            8      Q. Your office does not do that?
 9      A. What's a deputy?                                      9      A. Correct.
10      Q. Sheriff's deputy in the court.                       10      Q. Somebody in Classifications is supposed to
11      A. Oh, yes.                                             11   do that?
12      Q. And Cermak employees cannot create                   12      A. I think so.
13   disciplinary tickets, is that correct?                     13          MR. MILIANTI: Object to form.
14      A. I don't know that.                                   14   BY MS. BRENNAN:
15      Q. Have you ever adjudicated a disciplinary             15      Q. And then the alert should be noticed when,
16   ticket created by a Cermak employee?                       16   let's say, a visitor arrives to visit an inmate who
17      A. No.                                                  17   is on a visiting restriction?
18      Q. And with respect to the deputies in the              18      A. It could be noticed at any time.
19   court, did they start creating the disciplinary            19      Q. Does your office have any responsibility for
20   tickets in CCOMS in the end of 2017, approximately?        20   ensuring that the alerts are adhered to?
21      A. In CCOMS?                                            21      A. No.
22      Q. Yes.                                                 22      Q. Pardon?
23      A. Yes. May have been the beginning of '18              23      A. No.
24   before they actually started, but it was in that time      24      Q. Are you aware of any audit or tracking
                                                     Page 211                                                       Page 213
 1   period.                                                     1   system that identify whether or not sanctions issued
 2      Q. Paragraph 10, I think, we have exhausted.             2   have been implemented?
 3   More recently a policy was implemented where you            3      A. No.
 4   looked back at previous violations when it comes to         4         MR. MILIANTI: Just going to object to the
 5   313?                                                        5   form of the question.
 6      A. 313, 323, 325, and violence to staff, yes.            6         But answer if you can.
 7      Q. And that was implemented sometime in 2018?            7         THE WITNESS: Are we done with the notice?
 8         MR. MILIANTI: Objection. I believe that               8         MS. BRENNAN: Yeah.
 9   misstates his testimony.                                    9         (Exhibit No. 22 was marked for
10   BY THE WITNESS:                                            10         identification.)
11      A. So for the visiting restrictions, that               11   BY MS. BRENNAN:
12   occurred in '17. That was implemented in '17.              12      Q. So the reporter has handed you what's been
13   Pretty sure.                                               13   marked as Deposition Exhibit 22, Bates-labeled 269431
14   BY MS. BRENNAN:                                            14   through 434. Just take a minute to read that.
15      Q. Can you explain that?                                15      A. Okay.
16      A. The -- if they had previous 313 and 323              16      Q. And the second two pages are the draft of a
17   infractions, visiting restrictions kick in. The            17   policy that relates to treatment of 313 related
18   amount would be dictated by their background.              18   inmate violations, correct?
19      Q. And that began sometime in 2017?                     19      A. Yes.
20      A. I'm pretty sure it did. May have been late           20      Q. And you were involved in drafting this
21   '17. I'm not positive, but I'm pretty sure.                21   policy?
22      Q. So paragraph 13 references any and all               22      A. Well, my initials are there. I'm trying to
23   systems in place by CCSO to ensure that discipline         23   remember, to be honest with you.
24   issued is ultimately imposed including any tracking        24      Q. Well, if you go to the first page, in the

                                                                                                  54 (Pages 210 - 213)
                                              Veritext Legal Solutions
www.veritext.com                                                                                          888-391-3376
                                                    Page 234                                                        Page 236
 1   they could go into COMS and determine the outcome or       1   you're not sure, then your way to protect the
 2   have someone go into COMS for them.                        2   interests of the victims is to reach out to talk to
 3   BY MS. BRENNAN:                                            3   her, and I'm saying the two examples that we have
 4      Q. I guess there is a lot of reference in the           4   don't reflect that.
 5   documents that deal with the disciplinary process          5      A. I think it's a bad sample set.
 6   that refer to protecting the rights of the inmates,        6      Q. How many not guiltys do you think you
 7   right?                                                     7   reported to Director Jones during that -- I mean, it
 8         MR. MILIANTI: Object to the form,                    8   was a couple-month period, correct?
 9   characterization of the documents.                         9      A. Yes.
10   BY THE WITNESS:                                           10      Q. How many not guiltys did you report to her?
11      A. Yes.                                                11      A. I don't know.
12   BY MS. BRENNAN:                                           12      Q. What's an estimate?
13      Q. And that seems to be one of the primary             13      A. I couldn't even do that.
14   goals of the disciplinary process, is that correct?       14      Q. Well, you said that there aren't very many,
15         MR. MILIANTI: Same objection.                       15   correct?
16   BY THE WITNESS:                                           16      A. There aren't.
17      A. Complying with due process is one of the            17      Q. So is there ten?
18   goals of the process.                                     18         MR. MILIANTI: Object to the form of the
19   BY MS. BRENNAN:                                           19   question, asked and answered, calls for speculation.
20      Q. And there are various procedures and                20   BY THE WITNESS:
21   protocols that you need to follow in order to comply      21      A. I don't know.
22   with what you understand to be due process rights of      22   BY MS. BRENNAN:
23   the inmates, correct?                                     23      Q. Do you have any explanation for why in the
24      A. Yes.                                                24   two that we are able to find, you did not reach out
                                                    Page 235                                                        Page 237
 1      Q. And what I'm trying to get at is what                1   to the victim to protect her interest in this
 2   procedures or protocols have you implemented to seek       2   process?
 3   to protect the rights of the victims?                      3      A. I don't.
 4      A. Me personally?                                       4      Q. Can you go to page 2, the top of the job
 5      Q. Yes.                                                 5   description? I just want some clarification. The
 6      A. In most cases, when there's some doubt, you          6   top of the paragraph reads: "Reviews all reports
 7   reach out to the complainant to -- for clarification       7   associated with an inmate's discipline prior to and
 8   or elaboration before we make a finding.                   8   after the disciplinary hearing for accuracy,
 9      Q. So the only two not guilty findings that we          9   completeness, and compliance with the general orders
10   just looked at that we were able to find, there was       10   and administrative codes."
11   no effort to reach out to the victims?                    11      A. Okay.
12      A. I don't know that for sure, but there was no        12      Q. What does that mean?
13   indication.                                               13      A. That's a great question. I'm not sure -- I
14      Q. Well, the director is asking you to notify          14   didn't draft this document. I'm not sure myself. I
15   her of not guilty findings. Don't you think you           15   would hesitate to speculate on what that means.
16   would have let her know if you had spoken to the          16   There are times when reports have procedural
17   victim?                                                   17   deficiencies on them. When we catch them, we reach
18      A. If -- if you stacked up the high percentages        18   out to officers to fix them.
19   of guiltys, I could probably show you where we've         19      Q. In the middle of the page, it says: "Works
20   reached out.                                              20   with DOC to track all disciplinary and other findings
21      Q. But my point is these are the two not               21   resulting from the hearings."
22   guiltys and you didn't reach out.                         22          Do you see that?
23      A. Pretty small number.                                23      A. Yes.
24      Q. That we have, yes. But you told me that if          24      Q. And you've mentioned that you send your

                                                                                                  60 (Pages 234 - 237)
                                             Veritext Legal Solutions
www.veritext.com                                                                                           888-391-3376
